Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered April 5, 2007, which denied defendant’s application for resentencing pursuant to the Drug Law Reform Act (L 2004, ch 738), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application. The magnitude of defendant’s involvement in international drug trafficking outweighed his favorable prison record (see People v Salcedo, 40 AD3d 356 [2007], lv denied 9 NY3d 850 [2007]; see also People v Arana, 45 AD3d 311 [2007], lv dismissed 9 NY3d 1031 [2008]). The court relied primarily on facts that were undisputed or established at defendant’s trial, and other reliable information, and we see no reason for a remand for further proceedings. We have considered and rejected defendant’s remaining claims. Concur—Lippman, P.J., Saxe, Buckley and Acosta, JJ.